Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for structures which provide for single elements when normally singular words are used (e.g. “a”, “an”, “the”) to describe the elements, it does not reasonably provide enablement for structures which contain a plurality of elements when the specification allows (paragraph 20) normally singular words to describe plural elements and does not distinguish when a single element is meant and when a plurality of elements are meant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  While it is recognized that an inventor can act as his own lexicographer, it is not permissible to change the definitions of normally used English words such that the Specification and Claims become unclear.  This is clearly the situation in this case, even despite the caveat that these words include the plural “unless the context clearly dictates otherwise”.  There is nothing to indicate in any place in the Specification or Claims if one or a plurality is intended when such basic words are being redefined.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are entirely unclear and indefinite in view of the normally singular words which have been redefined to mean singular or plural.  (See the above 112(a) rejection.)  For example, even in the preamble of claim 1, does “A firearm” mean that a single firearm is claimed or can two firearms be formed from the claimed elements?  Likewise, can a plurality of upper or lower receivers be connected together? And does the claim allow or require more than one takedown pin? Every place throughout the claims when “a”, “an”, or “the” is used introduces uncertainty as to how many elements are actually being claimed.
In claim 1, lines 3-4, “a screw disposed adjacent the takedown pin” is vague and indefinite.  The structural relationship between the elements are unclear, as is the function of the screw. Are they functionally related in any way? To what is the screw attached?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Geissele et al (10,890,391).
Geissele et al disclose a firearm 10 and method comprising all claimed elements and steps including an upper receiver 26; a lower receiver 34 having holes 50 for receiving a takedown pin and a set screw; a takedown pin 47 for attaching the upper and lower receivers to each other; a takedown pin housing 54; a set screw (column 8, lines 38-42) which engages (though plunger 64) the takedown pin housing such that the takedown pin housing is tensioned (column 12-24); a pistol grip 38 with a lumen in communication with the set screw (Figures 2 and 4); a trigger where the set screw is disposed above it (Figure 2); and a pivot pin 44 which also connects the upper and lower receivers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE